Citation Nr: 1402653	
Decision Date: 01/17/14    Archive Date: 01/31/14	

DOCKET NO.  10-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1957 to March 1958, with additional but unverified National Guard service from 1959 to 1962.  

This case comes before the Board of Veterans Appeals (Board) on appeal of July and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In rating decisions of March 1978 and October 1988, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include a psychosis.  Subsequent Board decisions in September 1999 and May 2007 confirmed and continued the denial of entitlement to service connection for an acquired psychiatric disorder.  Significantly, all the aforementioned decisions have now become final.  

Since the time of the latest Board decision in May 2007, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

Finally, this case was previously before the Board in June and September 2013, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  In May 2007, the Board declined to reopen the issue of entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision.

2.  Evidence submitted since the May 2007 Board decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The May 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.100, 20.1103 (2013).  

2.  Evidence received since the May 2007 Board decision is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)  

In the case at hand, the requirements of 38 U.S.C.A. § 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of September 2013 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The claim was readjudicated in a November 2013 supplemental statement of the case. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that VA examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-80 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  In pertinent part, it is contended that the Veteran's current psychiatric disorder had its origin during his period of service extending from February 1957 to March 1958.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d, 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis, such as schizophrenia, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by the Board that determination is final absent a timely appeal to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. §§ 7104; 38 C.F.R. §§ 20.1100, 20.1103 (2013).  Where a claim for entitlement for service connection has been previously denied, and that decision is final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the May 2007 Board decision the evidence included service records which failed to disclose any evidence of a nervous condition either on induction, during service, or at separation.  In fact, a report from Hartford Hospital Psychiatric Clinic dated in March 1978 indicated that the Veteran had been in treatment since October 1977, and seemed to have been maladjusted since childhood.  Noted at the time was that the Veteran always tended to be violent, had little impulse control, and, until 1972, never engaged in any full-time socially acceptable occupation.  According to the Veteran, he felt that his service in the Army was the cause of his mental problems.  Reportedly, from that time, the Veteran had often felt paranoid, had violent and antisocial impulses and hallucinations, and little or no capacity for intimate relationships.  According to the Veteran, the initial cause of his problem was his frequent exposure to gunshots in the military.  Noted at the time was that the Veteran was on medication with some alleviation of his symptoms.  Under the circumstances, it was felt that the proper diagnosis for the Veteran was borderline personality with prominent paranoid features and difficulties with impulse control.  

Also available in May 2007 were records showing that the Veteran was seen at the Hartford Hospital Psychiatric Clinic where he was diagnosed with major depression.  There was no evidence in those records showing that major depression was incurred in or aggravated by the appellant's period of active military service, or that the disorder was compensably disabling within a year of separation from active duty.  

The then available record also showed that while the Veteran stated that he did not seek any type of psychiatric treatment during service, he also stated that, following his discharge from the "regular army," he first sought psychiatric treatment in 1959, at which time he was told that his problem "might be a mental problem."  The Veteran also testified that his first post service psychiatric treatment occurred in 1964 (from a private physician who concluded that he "was fine") and, alternatively, in 1974 at the Hartford Hospital.

The record also included two lay statements from friends who explained that they had noticed that the appellant had mental and behavioral problems (including hallucinations), as well as trouble controlling his temper and anger, and that he was "incapacitated" following his return home from military duty in 1958.  Reportedly, a third lay statement included a witness' account of the Veteran crying, having auditory hallucinations, and talking to himself.  

The post service medical records which were associated with the claims folder in May 2007 also showed that the Veteran sought treatment in October 1977 at the Hartford Hospital Psychiatric Clinic.  At that time he reported experiencing nervousness upon hearing noises or people talk since the sound of shooting "ruined...[his] nerves in the Army in 1957."  A final diagnosis one year later in October 1978 was chronic and undifferentiated schizophrenia.

The May 2007 Board decision also considered the appellant's written statements and his testimony at a September 2005 videoconference hearing.  At that time the Veteran testified that he had an incident while on guard duty one night which was exacerbated by his language difficulties.  The Veteran reported hiding from military police when they were looking for him, and testified that some of the medical evidence he was submitting showed a relationship between his claimed psychiatric condition and military service.  

The evidence submitted since the May 2007 Board decision, consists, for the most part, of VA outpatient treatment records.  This evidence is "new," in the sense that it was not previously of record.  This evidence, however, is not "material."  More specifically, the evidence submitted shows only continuing treatment for the Veteran's current psychiatric symptomatology, with no demonstrated relationship between such symptomatology and any incident or incidents of the Veteran's active military service.  

Under the circumstances, the Board is of the opinion that the evidence submitted since the time of the May 2007 Board decision denying entitlement to service connection for an acquired psychiatric disorder does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Simply put, none of the evidence submitted since May 2007 provides competent evidence of a link between a current acquired psychiatric disorder and service.  Accordingly, the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder must be denied.


ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


